DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 09/07/2021.  This action is made Non-Final.
Claims 1-20 are pending for examination.  Claims 1, 8, and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Priority
This application is a divisional of U.S. patent No. 10,284,301 filed 09/16/2015 which is a continuation of U.S. Patent No. 9,170,667 filed 12/21/2012 which claims the benefit of priority of U.S. Provisional Application No. 61/654,638, filed 06/01/2012 is acknowledged.  However, it is noted that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the 
The disclosure of the prior-filed application, Application No.61/654,638, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, independent claims 1, 8, and 15 disclose the limitations: “identifying a video game from a set of video games based on an association between the game object and the video game” and “automatically opening, without user input, the identified video game associated with the game object, wherein the person provides input to the video game using the game object.”  Since dependent claims 2-7, 9-14, 16-20 depends on the independent claims, claims 1-20 are not entitled to the benefit of the prior provisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8, and 15 recite the limitations ““identifying a video game from a set of video games based on an association between the game object and the video game.” However, there is no description in the specification to support the above-mentioned limitations.  The closest disclosure that can be found throughout the instant 
[0056] The object recognition component 318 uses image data to recognize inanimate objects in the room. This is in contrast to people which are recognized using person recognition component 316. Object recognition component 318 may recognize game objects or other objects of particular interest to determining a present context. For example, object recognition component 318 may recognize a game object such as a tennis racket or wizard's hat. Upon recognizing a tennis racket, a tennis game may be immediately opened in a mode where the user can play using the racket. In the wizard hat example, the embodiments of the present invention may select the user's favorite game that includes a wizard and select the character based on the hat. In games with different characters, different prominent pieces of clothing or game paraphernalia may be used as a cue to automatically open that game or select a particular character.
As seen in the above paragraph, all it said is “upon recognizing a tennis racket, a tennis game may be immediately opened in a mode where the user can play using the racket”.  The specification does not disclose the feature of “identifying a video game from a set of video games based on an association between the game object and the video game.”  Therefore, this limitation is considered new matter.
Claims 2-7, 9-14, 16-20 are rejected as incorporating the deficiencies of the claim upon which it depends.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "proximate" in claim 18 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The dependent claims are rejected as incorporating the deficiencies of the claims upon which they depend.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 6, 8-10, 12-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic et al. (US 2011/0175810 A1; hereinafter as Markovic) in view of DeLuca (US 2011/0280403 A1; hereinafter as DeLuca).

As to claims 1, 8, and 15, Markovic teaches:
	A method, a computing system, and one or more computer-storage media having computer executable instructions embodied thereon, which when executed by a computing device, causes the computing device to perform a method of presenting an interface that is optimized for a present context (see Figs. 2-4 and ¶ 0055, 0075), the method comprising: 
determining a present context for a user interface by analyzing actions of a person (see ¶ 0031; track a person’s movement in a physical space and evaluate them to determine whether the person intends to engage or interact with the application) comprising holding a game object (see ¶¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game); 
identifying a video game from a set of video games based on an association between the game object and the video game (see ¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game; in another example embodiment, the motion of a player holding a toy weapon ) and
generating a different user interface that is optimized for the present context, by automatically opening, without user input the identified video game associated with the game object, wherein the person provides input to the video game using the game object (see ¶ 0031; techniques are provided for determining when to activate an avatar for a person in the application including video game application, and when to modify a display to reflect whether or not a person is currently engaged with the application; the user can resume playing without losing the progress which was previously made. See ¶¶ 0040; the motion of a player holding a racket may be tracked and used for controlling an on-screen racket in an application which simulates a tennis game; in another example embodiment, the motion of a player holding a toy weapon such as a plastic sword may be tracked and used for controlling a corresponding weapon in the virtual space of an application which provides a pirate ship {~the user holding toy weapon vs holding a tennis racket resulting in two different game: tennis game vs. pirate ship}. Figs. 5, 8a and ¶ 0075-0077, 0110; tracking a person’s movement and location in a field of view of a motion capture system, facilitate person engaging with application, step 504 in Fig. 5, as detailed in Fig. 8a and ¶ 0110 which includes automatically generating an avatar and profile data and automatically associating the profile and avatar with the person.  ¶ 0111-0112; the person does not have to go through any type of manual setup process to engage with the application, and can begin interacting with application without a delay in “just walk up and play” approach).
The prior art includes each element claimed as evidenced above; however, it might not disclose all claimed limitations in a single embodiment.  It would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have combined the elements from different embodiments to achieve features as claimed in view of Markovic’s suggestion (see ¶¶ 0149; many modifications and variations are possible in light of the above teaching. The 
In addition, DeLuca is relied upon for teaching the limitations:
identifying an application from a set of applications based on an associated between an object and an application (see Fig. 3 and ¶ 0051; the master wireless device 202 includes information about the applications available on the master wireless device 202 and client wireless devices which are associated with these applications; the information may be in a form of a table 318 where a plurality of applications are associated with a plurality of client devices; For example, if the client wireless is a home stereo equipment, the application Slacker which helps a listener to create personalized stations and discover new music, may be considered as an associated software. When the master wireless device 202 is in the proximity of the home stereo equipment, that is, when the master wireless device 202 is likely moved to the communication range of the home stereo equipment as a client wireless device, the home stereo equipment is associated 320 with the master wireless device 202)
generating a different user interface that is optimized for a present context, by automatically opening, without user input the identified application associated with an object (see ¶ 0049; Once the client wireless device 204 is associated with the master wireless device 202, an identification of the client wireless device 204 is sent to the wireless device 202 216. The master wireless device 202 launches an application automatically based on the received device identification. The master wireless device 202 may then provide or receive data from the client wireless device 204.  ¶ 0051; the corresponding application, for example, Slacker, is automatically launched on the master wireless device 202 and the audio content delivered to the client device home stereo equipment. Similarly, application "Slingbox" may be automatically launched when the master wireless device 202 is in the proximity of, and associated with a video player 322 and the content delivered thereto. A data exchange device such as an electric coupon collector may be launched on the master wireless device 202 when the master wireless device 202 in the near of a billboard or a price sign in a supermarket 324. Other exemplary client device application associations include: an electric wallet is automatically launched when the master wireless device 202 is in the proximity of a store checkout 326, a podcast is automatically launched when the master wireless device 202 is in the car 328 and the master wireless device 202 may be used as a mouse when it is in the proximity of a PC 330. These relationships may be, for example but not limited to, predetermined, set as default in the master wireless device 202 or entered by the user. Table 318 may be set in a number of ways, it may be predetermined and set by the user, or it may correspond to the last application associated with the client device, or it may be derived from data sent by the client device).
Both references are in the same field of endeavor as the claimed invention (i.e., graphical user interface), it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic to include the feature of automatically opening without the user input the identified application based on the associated with the accessory as suggested by DeLuca to provide the user the ability to avoid numerous manual entry events; thus, enhance the user experience with the user interface (DeLuca: see ¶¶ 0008-0009).

As to claims 2 and 9, the rejection of claim 1 is incorporated. Markovic and/or DeLuca further teach wherein the actions are determined by analyzing image data of the person (Markovic: see Fig. 6a and ¶¶ 0042-0043, 0052, 0080; motion capture system 10). 

As to claims 3 and 10, the rejection of claim 1 is incorporated. Markovic and/or DeLuca further teach wherein the method further comprises automatically re-optimizing the user interface upon determining a new context for the interface (Markovic: see ¶¶ 0004, 0090, 0110; the display is updated based on subsequent tracking of the person’s body in the field of view, as the person engages with the application by moving the person's body to control the avatar. ¶ 0031, 0126; the persona can resume playing without losing the progress which was previously made.  Fig. 9a and ¶ 0122; when the person is subsequently detected again, at step 910, the person's intent to engage with the application is re-determined anew). 

As to claims 5 and 12, the rejection of claim 1 is incorporated. Markovic and/or DeLuca further teach wherein the game object is a tennis racquet and the video game is a tennis game (Markovic: see ¶ 0040). 

As to claims 6 and 13, the rejection of claim 1 is incorporated. Markovic and/or DeLuca further teach wherein the game object is a piece of clothing worn by the person (Markovic: see Fig. 1b and ¶ 0112-0113; person’s clothes). 


Claims 4, 11 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and/or DeLuca in view of Strand et al. (US 8760426 B1; hereinafter as Strand).

As to claims 4, 11, and 19, the rejection of claim 1 is incorporated. Markovic and/or DeLuca do not appear to teach the actions comprise use of a left hand to hold the game object and the user interface is optimized for use with left handed input.
However, Strand discloses a use of a left hand to hold a device and the user interface is optimized for use with left handed input (see Col. 1, line 43 through Col. 2, line 9; different user interfaces may be generated for right-handed users versus left-handed users). 
Markovic and/or DeLuca to include the optimized user interface based on the left handed input as suggested by Strand to provide the user interface that is optimized for use with left handed input as claimed.  One would be motivated to make such a combination is to provide the user an optimal user experience (Strand: see Col. 1, line 59-60).

Claims 6, 13 are alternatively rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and/or DeLuca in view of Yee (US 2010/0277411 A1; hereinafter as Yee).

As to claims 6 and 13, the rejection of claim 1 is incorporated. Yee is alternatively relied upon for teaching the limitation: wherein the game object is a piece of clothing worn by the person (see ¶ 0040; the motion of a user holding an object may be tracked and utilized for controlling an on-screen weapon in an electronic combat game, the object includes gloves…). 
Both references are in the same field of endeavor as the claimed invention, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and/or DeLuca to include the feature of detecting a user wearing a piece of clothing as suggested by Yee to achieve the claimed invention to properly detect gestures to enhance user experience in interacting with an executing application (Yee: see ¶ 0004).

Claims 7 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and/or DeLuca in view of Hildreth et al. (US 2009/0228841 A1; hereinafter as Hildreth).

As to claims 7 and 20, the rejection of claim 1 is incorporated. Markovic and/or DeLuca do not appear to teach determining a new context for the user interface by analyzing image data depicting an environment of the person, the image data indicating that the person is making a hand gesture; and automatically optimizing the user interface for the new context by changing the user interface to increase a size of control inputs for improved gesture interaction.
In the same field of endeavor as the claimed invention, Hildreth discloses determining a new context for the user interface by analyzing image data depicting the environment proximate to the user interface, the image data indicating that the user is making a hand gesture (see Figs. 5A-5B and ¶ 0024, 0058, 0059; detecting user hand gesture using a camera such as analyzing an image of a user using a sensor); and 
automatically optimizing the user interface for the new context by changing the user interface to increase a size of control inputs for improved gesture interaction (see Figs. 5A-5B, 6A-6B and ¶¶ 0059, 0061-0062; zoom-in gestures in which a user causing the selected image object 504 in the display to be displayed in a  larger size). 
Both references are in the same field of endeavor as the claimed invention, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and/or DeLuca to include the feature of using hand gesture to optimize a displayed user interface as suggested by Hildreth to achieve the claimed invention to allow the user to interact with a computer system through straightforward, intuitive, and natural motions of the user's body (Hildreth: see ¶ 0021).

Claims 14, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and/or DeLuca in view of Bathiche et al. (US 20100317332 A1; hereinafter Bathiche).

As to claims 14 and 16, the rejection of claim 9 is incorporated. Markovic and/or DeLuca do not appear to teach: determining a new context for the user interface by analyzing image data depicting an environment of the person and signal data received from a companion device indicating the companion device is wirelessly connected to a computing system, the image data indicating that the user has picked up the companion device; and automatically optimizing the user interface for the new context by changing the user interface to enable control by the companion device.
Bathiche discloses a device configured to determine a new context for the user interface by analyzing image data depicting an environment of the person and signal data received from a companion device indicating the companion device is wirelessly connected to a computing system, the image data indicating that the user has picked up the companion device (Bathiche: see ¶¶ 0038; the mobile device automatically determines an operating mode by visually sensing its environment.  ¶¶ 0042-0043; mobile device can determine when a user is picking the mobile device up; the mobile device is interpreted as companion device because it can be used as a game controller, see ¶ 0041); and 
automatically optimizing the user interface for the new context by changing the user interface to enable control by the companion device (Bathiche: see ¶¶ 0042-0043; if the mobile device was picked up in an idle state, when there is no incoming call, it could determine that the user intends to place a phone call and immediately go into a call mode or the mobile device can use appropriate sensors to detect that it is being held, and the way in which it is being held, and to identify and activated a corresponding function of the mobile device.  ¶ 0043 discloses light sensor is used to detect whether the mobile device is being picked up. ¶ 0055, 0124 and disclose the light sensor is an image sensor or camera/light sensor 1202). 
Both references are in the same field of endeavor as the claimed invention, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and/or DeLuca to include the Bathiche to achieve the claimed invention to provide the user the configuring process that is less time-consuming and easier to use (Bathiche: see ¶ 0038).

As to claim 18, the rejection of claim 16 is incorporated. Markovic and/or DeLuca and Bathiche further teach: wherein analyzing image data depicting the environment proximate to the user interface comprises determining a control mode utilized by a user to interact with the user interface (Bathiche: see ¶ 0041-0043; determine if it is at a user’s home or work place). Thus, it would have been oblivious to one of ordinary skill in the art, at the time the invention was made, to have modified the optimized user interface disclosed in Markovic and/or DeLuca to include the feature of determining a new context by detecting whether the user is picking up a companion device as suggested by Bathiche to achieve the claimed invention to provide the user the configuring process that is less time-consuming and easier to use (Bathiche: see ¶ 0038).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Markovic and/or DeLuca and Bathiche further in view of DaCosta (US 2013/0239041.

As to claim 17, the rejection of claim 16 is incorporated. Markovic and/or DeLuca and Bathiche do not appear to teach: wherein the new context is disambiguated from multiple possible contexts using previous user interactions with the user interface.
Dacosta disclose a method for determining a new context wherein the new context is disambiguated from multiple possible contexts using previous user interactions with the user interface (DaCosta: see ¶¶ 0005; control inputs may be disambiguously determined from one or more previous control inputs).
All three references are directed to the same field of claimed invention (i.e., determine user context), it would have been obvious to one of ordinary skill in the art, at the time the Markovic and/or DeLuca and Bathiche to include the disambiguation algorithm as suggested by Dacosta to disambiguosly determine control input (Dacosta ¶ 0005).

Response to Arguments
Applicant's arguments filed on 09/072021 have been fully considered but they are not persuasive. 
With respect to the claim of the priority of the provisional application (61/654,638), Applicants argue that support for the claimed subject matter can be found in at least paragraphs [0138]-[0146] of the ‘638 application. (See Remark page 7)
In response, the examiner respectfully disagrees.  Upon reviewing the provisional application ‘638, nowhere does it recite the limitations “identifying a video game from a set of video games based on an association between the game object and the video game” and “automatically opening, without user input, the identified video game associated with the game object, wherein the person provides input to the video game using the game object  The closest discloses found in the ‘638 specification recite “the system will also determine the type of device that the user is holding” (¶ 00142).  Similarly, the ‘638 specification recites “once the system detects they have picked up the controller, a controller-navigable user interface appears, allowing them to launch a set of controller-based games” (see ¶ 00145), but the ‘638 specification fails to disclose “automatically opening, without user input, the identified video game associated with the game object, wherein the person provides input to the video game using the game object.”  As underlined above, the system a controller-navigable user interface appears to allow the user to launch the game which is contrary to the claimed limitation “automatically opening, without user input”

With respect to 112 rejection, Applicants assert that the instant claims have been amended to omit the recitation of the term “proximate”. 
In response, the examiner notes that claim 18 still recites this term.
With respect to 103 rejection, Applicants’ arguments are moot in view of new ground of rejection
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Beld et al. (US 2012/0166177 A1): A method, system, and product for automatically invoke particular applications (see ¶ 0008).  Beld discloses: if a user expresses such an intent, the system may automatically invoke particular applications and configure the applications according to the user's routine preferences (e.g., using context information). The determination that an activity is routine or non-routine may be made through a variety of techniques including statistical techniques, for example. If a user expresses an intent to perform an activity that is not routine for that user, then the system may use the verb/noun expression of intent to recommend applications for performing the activity (see ¶ 0046).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179